COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Johnnie Aguilar v. Teri Breckeridge

Appellate case number:    01-12-00316-CV

Trial court case number: 10-CCV-042016

Trial court: County Court at Law No. 2 of Fort Bend County

      In the above referenced appeal, Plaintiff’s exhibits 1 through 5 were admitted into
evidence at trial.

        The Fort Bend County Clerk or the court reporter if the exhibits are still in his or
her possession, is directed to send the original of Plaintiff’s Exhibits Nos. 1, 2, 3, 4, and 5
to this Court. The Clerk of this Court is directed to cooperate with the Fort Bend County
Clerk and/or the court reporter to provide for the safekeeping, transportation, and return
of such exhibit. See TEX. R. APP. P. 34.6(g)(2).

       The exhibit is due in this Court no later than October 4, 2013.

       It is so ORDERED.


Judge’s signature: /s/ Laura Carter Higley
                       Acting individually


Date: September 24, 2013